Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barbara Kim Dang appeals from the district court’s order dismissing her adversary proceeding that was filed in the bankruptcy court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dang v. BWW Law Group, No. 1:12-cv-03342-RDB, 2013 WL 1683910 (D.Md. Apr. 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *206court and argument would not aid the decisional process.

AFFIRMED.